Citation Nr: 0515292	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  00-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hearing loss.

4.   Entitlement to service connection for pulmonary 
interstitial disease.

5.  Entitlement to service connection for frostbite of the 
feet.

6.  Entitlement to service connection for a left great toe 
disorder.

7.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran's first period of active service was in World War 
II, from January 1941 to October 1945, and the veteran had 
additional periods of active service until he retired in 
March 1962 with more than 20 years of service.  This appeal 
initially came before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board Remanded the claims in July 2001.  The 
claims now return following additional development.  

In his substantive appeal, received in September 2000, the 
veteran requested a hearing before the Board.  That hearing 
was scheduled in June 2001.  The veteran failed to appear for 
the scheduled hearing.  The veteran's request for a hearing 
before the Board is considered withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran, who is now 88 years old, submitted this claim in 
March 2000, shortly after his 83rd birthday.  In a May 2004 
statement, the veteran indicated that he could not appear for 
VA examination at the scheduled site (Columbia, Missouri), 
but that, if an examination could be scheduled at Fort 
Leonard Wood, he could appear for examination there.  The 
Board is of the opinion that the veteran should be offered 
examination at a location where he had indicted he may be 
able to report.

The veteran advised his representative that he would submit 
evidence from his private physician.  However, the veteran 
has not submitted additional clinical records, nor has he 
provided authorization to VA for release of those records.  
It is the Board's opinion that, given the veteran's age and 
circumstances, he should be offered another opportunity to 
authorize VA to assist him to obtain those records.  In 
particular, the veteran's representative should be asked to 
assist VA in obtaining the veteran's authorization.  

The evidence of record reflects that, in March 2000, 
following an emergency hospitalization for a cerebrovascular 
accident, the veteran was to be referred for a primary care 
provider and follow-up with the Department of Aging.  Another 
effort to obtain authorization for release of those records 
should be made.  

In a March 2000 statement, the veteran indicated he had been 
treated at the Fort Leonard Wood Hospital since 1963.  In a 
May 2003 letter, the veteran was asked to state whether the 
facility at which he was treated was the VA Outpatient Clinic 
at Fort Leonard Wood.  The veteran was directed to call VA or 
sign an authorization for release of information.  The 
veteran did not respond to this letter.  The record reflects 
that a patient profile for the veteran from 1980 to September 
2003 was negative for VA clinical records.  It is the Board's 
opinion that, given the veteran's age and the circumstances 
reflected in the record, including that the veteran 
apparently lives alone, an additional attempt should be made 
to identify the facilities at which the veteran has post-
service clinical care.  

Any additional actions which are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence 
relevant to his claim, of any type he 
wants VA to attempt to obtain, including 
clinical records or employment records 
proximate to his service discharge.  
Advise the veteran that records proximate 
to service, especially records 
establishing that hypertension or a 
hearing disorder were present within one 
year after his service discharge, would 
be particularly persuasive.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  If 
there are any additional documents, 
reports, or types of records which might 
substantiate his claim for service 
connection for PTSD, he should identify 
or submit such records.  In any event, 
the veteran should be specifically asked 
to provide any evidence in his possession 
or to identify any evidence that might be 
obtained that might substantiate his 
claims on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should again be afforded 
the opportunity to identify any post-
service clinical provider, including any 
provider or facility from which records 
proximate to the veteran's 1962 service 
separation might be available, as well as 
current clinical records.  

The veteran should be specifically 
advised that, if he identifies the 
provider or facility and an address and 
provides a signed release, as necessary, 
VA will assist him to obtain the records.  
The veteran's representative should be 
specifically asked to assist the veteran 
to complete and sign the authorization(s) 
for release of clinical records.  

3.  An attempt should be made to afford 
the veteran VA examination at a location 
at which it is feasible for him to report 
for examination.  The veteran's 
representative should be notified of the 
scheduled examination and should be asked 
to assist VA to determine, prior to the 
date of the scheduled examination, 
whether the veteran will be able to 
report for examination.  

4.  The veteran should be afforded VA 
medical and psychiatric examinations.  
The claims folders should be sent to the 
examiner(s) for review of pertinent 
documents therein.  Any necessary 
diagnostic examinations or studies should 
be conducted.  The examiner(s) should 
assign a diagnosis/es for the veteran's 
current medical and psychiatric 
disorder(s).  In particular, the 
examiner(s) should provide an opinion as 
to whether a diagnosis of hypertension, 
hearing loss, pulmonary interstitial 
disease, a left great toe disorder, or an 
eye disorder, is present, and whether 
there are any residuals of frostbite of 
the feet.  The appropriate examiner 
should provide a diagnosis for each 
psychiatric disorder present, if any.  

If any of the claimed disorders (PTSD, 
hypertension, hearing loss, pulmonary 
interstitial disease, a left great toe 
disorder, residuals of frostbite of the 
feet, or an eye disorder, are present, 
the examiner should provide an opinion as 
to the onset and etiology of the 
disorder, to include an opinion as to 
whether it is at least as likely as not 
(a 50 percent likelihood or greater) that 
the disorder was incurred in service or 
as a result of any incident or service or 
was first manifested in service or 
proximate to service.    

5.  If the veteran is unable to report 
for VA examination, and current clinical 
records are obtained which establish that 
the veteran currently has a claimed 
disorder, to include hypertension or a 
psychiatric disorder, and evidence of 
record is not adequate to determine 
whether a claimed disorder was incurred 
in or as a result of service or 
manifested in service, then a VA reviewer 
should be asked to review the veteran's 
service medical records and to provide an 
opinion as to the onset and etiology of 
the disorder, to include an opinion as to 
whether it is at least as likely as not 
(a 50 percent likelihood or greater) that 
the disorder was incurred in service or 
as a result of any incident of service or 
was first manifested in service or 
proximate to service.    

6.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled VA examination(s) and to 
cooperate in the development of his 
claim.  The consequences for failure to 
report for VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  If the 
veteran does not report for the scheduled 
examination(s), documentation should be 
associated with the claims file showing 
that notice of the examination(s) was 
sent to the veteran's last known address, 
to the veteran's representative, and the 
date on which the notice of examination 
was provided to the veteran and to his 
representative.  If any notice afforded 
the veteran is returned as undeliverable, 
the claims file should so reflect.  

7.  If any decision with respect to the 
claims on appeal remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


